May 24, 2012 Deloitte & Touche LLP 111 S. Wacker Drive Chicago, IL 60606 USA Tel: +1 Fax: +1 www.deloitte.com Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of The Middleby Corporation’s Current Report on Form 8-K/A dated May 24, 2012, and have the following comments: 1.We agree with the statements made in the first, third, fourth, fifth, sixth, and seventh paragraphs. 2.We have no basis on which to agree or disagree with the statements made in the second paragraph. Yours truly,
